Exhibit (a)(1)(D) OFFER TO PURCHASE FOR CASHAll Outstanding Shares of Common Stockof BUCA, INC. at$0.45 NET PER SHAREPursuant to the Offer to Purchase dated August 12, 2008by BUCA FINANCING, LLC an indirect wholly-owned subsidiary of PLANET HOLLYWOOD INTERNATIONAL, INC. THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, NEW YORK CITY TIME, ON TUESDAY, SEPTEMBER 9, 2008, UNLESS THE OFFER IS EXTENDED. August 12, 2008 To Brokers, Dealers, Commercial Banks,Trust Companies and Other Nominees: We have been engaged by BUCA Financing, LLC, a Florida limited liability company (the Purchaser) and an indirect wholly-owned subsidiary of Planet Hollywood International, Inc., a Delaware corporation (Planet Hollywood), to act as Depositary in connection with the Purchasers offer to purchase (the Offer) for cash all outstanding shares of common stock, par value $0.01 per share (the Shares), of BUCA, Inc., a Minnesota corporation (BUCA), at a purchase price of $0.45 per Share, net to the seller in cash, without interest thereon and less any required withholding taxes, upon the terms and subject to the conditions set forth in the Offer to Purchase, dated August 12, 2008 (the Offer to Purchase), and the related Letter of Transmittal enclosed herewith. For your information and for forwarding to your clients for whom you hold Shares registered in your name or in the name of your nominee, we are enclosing the following documents: 1. The Offer to Purchase; 2. The Letter of Transmittal for your use in accepting the Offer and tendering Shares and for the information of your clients, together with Guidelines for Certification of Taxpayer Identification Number on Substitute Form W-9 providing information relating to backup federal income tax withholding; 3. A Notice of Guaranteed Delivery to be used to accept the Offer if the Shares and all other required documents cannot be delivered to Wells Fargo Bank, N.A. (the Depositary) by the Expiration Date (as defined in the Offer to Purchase) or if the procedure for book-entry transfer cannot be completed by the Expiration Date; 4. A form of letter which may be sent to your clients for whose accounts you hold Shares registered in your name or in the name of your nominee, with space provided for obtaining such clients instructions with regard to the Offer; and 5. A return envelope addressed to Wells Fargo Bank, N.A., the Depositary, for your use only. Certain conditions to the Offer are described in Section 15 (Certain Conditions of the Offer) of the Offer to Purchase. We urge you to contact your clients as promptly as possible. Please note that the Offer and withdrawal rights will expire at 12:00 Midnight, New York City time, on September 9, 2008, unless the Offer is extended. For Shares to be properly tendered pursuant to the Offer, (a) the share certificates or confirmation of receipt of such Shares under the procedure for book-entry transfer, together with a properly completed and duly executed Letter of Transmittal, including any required signature guarantees, or an Agents Message (as defined in the Offer to Purchase) in the case of book-entry transfer, and any other documents required in the Letter of Transmittal, must be timely received by the Depositary, or (b) the tendering stockholder must comply with the guaranteed delivery procedures, all in accordance with the Offer to Purchase and Letter of Transmittal. The Purchaser will not pay any fees or commissions to any broker or dealer or other person (other than the Depositary and Information Agent as described in the Offer to Purchase) for soliciting tenders of Shares pursuant to the Offer. The Purchaser will, however, upon request, reimburse brokers, dealers, commercial banks and trust companies for reasonable and necessary costs and expenses incurred by them in forwarding materials to their customers. The Purchaser will pay all stock transfer taxes applicable to its purchase of Shares pursuant to the Offer, subject to Instruction 6 of the Letter of Transmittal. The Offer is conditioned upon, among other things, the satisfaction of the Minimum Condition (as described below). The Minimum Condition requires that the number of Shares that has been validly tendered and not withdrawn prior to the expiration of the Offer (together with Shares owned by Planet Hollywood or Purchaser) represent at least a majority of the then total number of issued and outstanding Shares on a fully diluted basis (as determined pursuant to the Merger Agreement). The Offer also is subject to other conditions set forth in this Offer to Purchase. See Section 15Certain Conditions of the Offer. The Offer is being made pursuant to an Agreement and Plan of Merger, dated as of August 5, 2008 (as it may be amended from time to time, the Merger Agreement), by and among Planet Hollywood, BUCA and the Purchaser. The Merger Agreement provides, among other things, that following the consummation of the Offer and subject to certain conditions, at the effective time of the Merger (the Effective Time), each Share outstanding immediately prior to the Effective Time (other than Shares held by (i) Planet Hollywood, the Purchaser, any of their respective subsidiaries or any subsidiary of BUCA, which Shares will be cancelled and cease to exist, or (ii) stockholders who validly exercise their dissenter rights in connection with the Merger) will be cancelled and converted into the right to receive an amount in cash equal to the Offer Price, without interest thereon and less any required withholding taxes. The Merger Agreement is more fully described in Section 11 of the Offer to Purchase. Any inquiries you may have with respect to the Offer should be addressed to, and additional copies of the enclosed materials may be obtained from, the Information Agent or the undersigned at the addresses and telephone numbers set forth on the back cover of the Offer to Purchase. Very truly yours, Wells Fargo Bank, N.A. Nothing contained herein or in the enclosed documents shall constitute you the agent of the Purchaser, the Information Agent or the Depositary or any affiliate of any of them or authorize you or any other person to use any document or make any statement on behalf of any of them in connection with the Offer other than the enclosed documents and the statements contained therein. 2
